            Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 1 of 31




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

JONATHAN PAPE,                                    :
     Plaintiff,                                   :
                                                  :
       v.                                         :   Case No. 3:20-cv-1324 (VAB)
                                                  :
ROLLIN COOK, et al.,                              :
     Defendants.                                  :

                                     RULING AND ORDER

       Jonathan Pape (“Plaintiff”), is currently confined at Cheshire Correctional Institution

(“Cheshire”). He has filed a motion for appointment of counsel and a civil rights Complaint pro

se under 42 U.S.C. § 1983 against four employees of the State of Connecticut Department of

Correction.

       For reasons set forth below, the Court will DISMISS the Complaint in part and DENY

the motion for appointment of counsel.

       The requests seeking injunctive and declaratory relief for violations of Mr. Pape’s federal

constitutional right and rights under state law, all federal constitutional claims asserted against

Commissioner of Correction Rollin Cook in his individual capacity, the First Amendment

association and access to courts claims, the Eighth Amendment conditions of confinement claims

related to restrictions on showering, laundry, and recreation and the Fourteenth Amendment due

process and equal protection claims are DISMISSED under 28 U.S.C. § 1915A(b)(1).

       The requests for monetary damages for violations of Mr. Pape’s First, Eighth and

Fourteenth Amendment rights and for violations of Mr. Pape’s rights under state law by the

Defendants in their official capacities also are DISMISSED under to 28 U.S.C. § 1915A(b)(2).

       The following claims will proceed to the discovery phase: the First Amendment freedom

of speech claim related to denial of telephone calls, and the First Amendment freedom of speech

claim involving the denial of outgoing mail to proceed against Warden Martin and Lieutenant
            Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 2 of 31




O’Casio in their individual capacities; the Eighth Amendment claims related to Mr. Pape’s

confinement in the quarantine cell for two weeks with his cellmate who had exhibited signs of

COVID-19 without personal protective equipment to proceed against Warden Martin. Lieutenant

O’Casio and Medical Supervisor Shea in their individual capacities; the Eighth Amendment

claim related to Mr. Pape’s confinement in the quarantine cell for two weeks with no opportunity

to dispose of his trash to proceed against Warden Martin and Lieutenant O’Casio in their

individual capacities; and the state law claims against all Defendants in their individual

capacities.

I.        COMPLAINT

          Mr. Pape claims arise from his confinement, as a sentenced inmate, in a quarantine cell in

a restrictive housing unit at Corrigan-Radgowski Correctional Institution (“Corrigan-

Radgwoski”) from March 30, 2020 to April 14, 2020.1 Mr. Pape contends that during this period

of confinement, Commissioner Rollin Cook, Warden Robert Martin, Lieutenant O’Casio and

Medical Supervisor Shea subjected him to conditions that posed a serious risk of harm to his

health.

          A.     BACKGROUND

          On March 30, 2020, Mr. Pape allegedly resided in Cell 322 in B-Pod Unit, on Special

Management Status. Compl. ECF No. 1, ¶¶ 11-12 (Sept. 8, 2020). At some point that day, Mr.

Pape’s cellmate allegedly began to experience symptoms of COVID-19 including dizziness,

shortness of breath and a loss of taste and smell. Id. ¶ 12. An officer allegedly escorted Mr.

Pape’s cellmate to the medical department to have his vital signs checked. Id. Mr. Pape allegedly


1
 State of Connecticut Department of Correction records reflect that on July 17, 2017, a judge sentenced Mr. Pape to
a forty-year term of imprisonment pursuant to his conviction for felony murder. See
                                                        2
          Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 3 of 31




experienced no COVID-19 symptoms. Id. When officers allegedly escorted Mr. Pape’s cellmate

back to the cell, they allegedly informed Mr. Pape that Medical Supervisor Shea had placed him

and his cellmate on quarantine and that neither he nor his cellmate would be permitted to shower,

use the telephone, or go to recreation. Id. ¶ 13.

        Mr. Pape allegedly informed the officers that he had no COVID-19 symptoms and that

they could not deprive him of recreation, showers, or telephone use without a hearing. Id. ¶ 14.

The officers allegedly left Mr. Pape’s cell but returned a short time later. Id. ¶ 15. The officers

allegedly indicated that Warden Martin had authorized them to permit Mr. Pape and his cellmate

to shower, but had not authorized them to permit either Mr. Pape or his cellmate to participate in

recreation or to use the telephone. Id.

        On March 31, 2020, officers allegedly instructed Mr. Pape and his cellmate to pack their

belongings, because they had been assigned to a quarantine cell in the same housing unit, Cell

225. Id. ¶ 16. Mr. Pape and his cellmate allegedly initially refused to move to the new cell. Id. ¶

17. Later that day, officers allegedly informed Mr. Pape that Warden Martin and Lieutenant

O’Casio had authorized them to use of a chemical agent and physical force, if he or his cellmate

continued to refuse to move to the new cell. Id. ¶ 18.

        Mr. Pape and his cellmate allegedly complied with the order and moved their belongings

thirty feet down the hall to the new cell. According to Mr. Pape, at no time during the move to

the new cell or during his confinement in the cell did the Defendants provide Mr. Pape or his

cellmate with personal protective equipment. Id. ¶ 19. Mr. Pape allegedly subsequently

submitted requests to the medical department and Lieutenant O’Casio to be removed from

quarantine cell because he had not exhibited COVID-19 symptoms and he did not want risk


http://www.ctinmateinfo.state.ct.us/detailsupv.asp?id_inmt_num=386417.
                                                        3
            Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 4 of 31




exposure to COVID-19 by remaining in the cell with his cellmate who had exhibited symptoms.

Id. ¶ 20.

       Before being placed in the quarantine cell, medical staff members allegedly had been

checking Mr. Pape’s blood pressure daily. Id. ¶ 21. After his placement in the quarantine cell, the

daily monitoring of his blood pressure allegedly ceased. Id. Mr. Pape and his cellmate allegedly

remained in the quarantine cell until April 14, 2020. Id. ¶ 25.

       During his fifteen-day confinement in the quarantine cell, Mr. Pape allegedly experienced

anxiety and emotional distress. Id. ¶ 21. Prison officials allegedly did not permit Mr. Pape to

make telephone calls, clean his cell, go to recreation, engage in visitation, or put his trash outside

the cell to be picked up. Id. ¶¶ 22-24. In addition, prison officials allegedly did not provide Mr.

Pape with clean laundry and neglected to collect his mail. Id. ¶¶ 23-24. In response to his

requests to be permitted to shower, prison officials allegedly provided him with a small bucket to

be used to bathe himself. Id. ¶ 22.

       On April 14, 2020, prison officials allegedly released Mr. Pape and his cellmate from

quarantine and transferred them back to Cell 222. Id. ¶ 24. That cell allegedly had not been

cleaned since Mr. Pape and his cellmate had last been housed in it on March 31, 2020. Id. After

Mr. Pape and his cellmate had been moved to Cell 222, prison officials allegedly permitted them

to shower and use the telephone to call their families. Id. ¶ 25.

       According to Mr. Pape, at no time during the period from March 30, 2020 to April 14,

2020, did Warden Robert Martin, Lieutenant O’Casio, or Medical Supervisor Shea post any

policies regarding the confinement of inmates who were suspected of having contracted COVID-

19 or those inmates who had been in contact with other inmates who may have contracted


                                                  4
          Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 5 of 31




COVID-19 or any policies regarding limitations on showers, telephone use, or recreation. Id. ¶

27. Nor allegedly did they post any Centers for Disease Control and Prevention (“CDC”)

guidelines to be followed by prison officials and inmates during the COVID-19 pandemic. Id.

Mr. Pape allegedly experienced painful migraine headaches, body aches, loss of sleep and

appetite, anxiety and emotional distress during and after his confinement in the quarantine cell

for fifteen days. Id. ¶ 33.

        B.      STANDARD OF REVIEW

        Under 28 U.S.C. § 1915A(b), district courts must review prisoners’ civil complaints

against governmental actors and sua sponte “dismiss . . . any portion of [a] complaint [that] is

frivolous, malicious, or fails to state a claim upon which relief may be granted,” or that “seeks

monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b); see

also Liner v. Goord, 196 F.3d 132, 134 & n.1 (2d Cir. 1999) (explaining that, under the Prisoner

Litigation Reform Act, sua sponte dismissal of frivolous prisoner complaints is mandatory);

Tapia-Ortiz v. Winter, 185 F.3d 8, 11 (2d Cir. 1999) (“Section 1915A requires that a district

court screen a civil complaint brought by a prisoner against a governmental entity or its agents

and dismiss the complaint sua sponte if, inter alia, the complaint is ‘frivolous, malicious, or fails

to state a claim upon which relief may be granted.’” (quoting 28 U.S.C. § 1915A)). This standard

of review “appl[ies] to all civil complaints brought by prisoners against governmental officials or

entities regardless of whether the prisoner has paid [a] filing fee.” Shakur v. Selsky, 391 F.3d

106, 112 (2d Cir. 2004) (internal quotation marks and citation omitted).

        Rule 8 of the Federal Rules of Civil Procedure requires that a plaintiff plead only “a short

and plain statement of the claim showing that the pleader is entitled to relief,” see Fed. R. Civ. P.


                                                 5
           Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 6 of 31




8(a)(2), to provide the defendant “fair notice of what the . . . claim is and the grounds upon

which it rests,” see Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

         A plaintiff’s “[f]actual allegations must be enough to raise a right to relief above the

speculative level” and assert a cause of action with enough heft to show entitlement to relief and

“enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 555,

570. A claim is facially plausible if “the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

           Although the Federal Rules of Civil Procedure do not require “detailed factual

allegations,” a complaint must offer more than “labels and conclusions,” “a formulaic recitation

of the elements of a cause of action,” or “naked assertion[s]” devoid of “further factual

enhancement.” Twombly, 550 U.S. at 555–57. Plausibility at the pleading stage is nonetheless

distinct from probability, and “a well-pleaded complaint may proceed even if it strikes a savvy

judge that actual proof of [the claim] is improbable, and . . . recovery is very remote and

unlikely.” Id. at 556 (internal quotation marks omitted).

          Complaints filed by pro se plaintiffs, however, “must be construed liberally and

interpreted to raise the strongest arguments that they suggest.” Sykes v. Bank of Am., 723 F.3d

399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons, 470 F. 3d 471, 474 (2d

Cir. 2006)) (internal quotation marks omitted); see also Tracy v. Freshwater, 623 F. 3d 90, 101–

02 (2d Cir. 2010) (discussing the “special solicitude” courts afford pro se litigants).2


2
 The Court limits its review for purposes of 28 U.S.C. § 1915A to federal la w claims. That is because the core
purpose of an initial review order is to determine whether the lawsuit may proceed at all in federal court and should
be served upon any of the named defendants. If there a re no facially plausible federal law claims against any of the
named defendants, then the Court would decline to exercise supplemental jurisdiction over
                                                          6
           Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 7 of 31




         C.       DISCUSSION

         Mr. Pape claims that during his fifteen-day confinement on quarantine status, the

Defendants violated his First Amendment rights to free speech and association, his Eighth

Amendment right to sanitary and safe conditions of confinement and his Fourteenth Amendment

rights to due process and equal protection. He also asserts state law claims of negligence and

intentional infliction of emotional distress and claims under Article First §§ 4, 5, 8, 9 and 20 of

the Connecticut Constitution.

                  1.       Official Capacity Claims - Monetary Damages

         Mr. Pape sues the Defendants in both their individual and official capacities. He seeks

declaratory and injunctive relief and compensatory and punitive damages.

                           a.       Money Damages

         To the extent that Mr. Pape seeks monetary relief from the Defendants in their official

capacities, those requests are barred by the Eleventh Amendment. See Kentucky v. Graham, 473

U.S. 159 (1985) (Eleventh Amendment, which protects the state from suits for monetary relief,

also protects state officials sued for damages in their official capacity); Quern v. Jordan, 440

U.S. 332, 342 (1979) (Section 1983 does not override a state’s Eleventh Amendment immunity).

         Accordingly, the requests seeking compensatory and punitive damages for violations of

Mr. Pape’s federal constitutional rights by the Defendants in their official capacities are

dismissed under 28 U.S.C. § 1915A(b)(2).


any state law claims pursuant to 28 U.S.C. § 1367. On the other hand, if there are any viable federal law claims that
remain, then the validity of any a ccompanying state law claims may be appropriately addressed in the usual course
by way of a motion to dismiss or motion for summary judgment. More generally, the Court’s determination for
purposes of an initial review order under 28 U.S.C. § 1915A that any claim may proceed against a defendant is
without prejudice to the right of any defendant to seek dismissal of any claims b y way of a motion to dismiss or
motion for summary judgment in the event that the Court has overlooked a controlling legal principle or if there are
additional facts that would warrant dismissal of a claim.
                                                          7
          Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 8 of 31




       Sovereign immunity also bars requests seeking monetary damages from state employees

in their official capacities for violations of state law. See C.R. Klewin Ne., LLC v. Fleming, 284

Conn. 250, 258 (2007) (“The principle that the state cannot be sued without its consent, or

sovereign immunity, is well established under our case law.” (citing Miller v. Egan, 265 Conn.

301, 313 (2003) (“[A] suit against a state officer concerning a matter in which the officer

represents the state is, in effect, against the state.” (internal quotation marks and citation

omitted)))). Thus, to the extent that Mr. Pape seeks monetary damages from the Defendants in

their official capacities for violations of his rights under the Connecticut Constitution and for

engaging in conduct that constitutes the torts of negligence and the intentional infliction of

emotional distress, those official capacity claims also are dismissed. See 28 U.S.C. §

1915A(b)(2).

                       b.      Declaratory and Injunctive Relief

       Under the doctrine of Ex parte Young, 209 U.S. 123 (1908), a plaintiff may seek

prospective injunctive and declaratory relief to address an ongoing or continuing violation of

federal law or a threat of a violation of federal law in the future. See In re Deposit Ins.

Agency, 482 F.3d 612, 618 (2d Cir. 2007); Ward v. Thomas, 207 F.3d 114, 120 (2d Cir. 2000). In

determining whether Ex Parte Young applies, “a court need only conduct a straightforward

inquiry into whether the complaint alleges an ongoing violation of federal law and seeks relief

properly characterized as prospective.” Verizon Md., Inc. v. Pub. Serv. Comm'n of Md., 535 U.S.

635, 645 (2002) (internal quotation marks and citation omitted).

       Mr. Pape seeks a declaration that the Defendants violated his federal and state

constitutional rights in connection with his confinement in a quarantine cell from March 30,


                                                   8
          Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 9 of 31




2020 to April 14, 2020. Compl. ¶ 36. Mr. Pape includes two requests for injunctive relief. In the

first request, he seeks an injunction directing the Defendants to “stop the violation of inmates

constitutional rights [and] the deprivations of privileges when quarantining inmates.” Id. ¶ 37 In

the second request, Mr. Pape seeks an injunction directing the Defendants to “remove [him] from

the conditions of confinement in the SRG Unit and [to] return him to general population with

restoration of all privileges and the removal of all SRG designations and information from [his]

prison record.” Id. ¶ 38.

       Mr. Pape is confined at Cheshire. The request for declaratory relief and the first request

for injunctive relief are addressed to conditions that occurred at Corrigan-Radgowski in 2020.

Absent a request for relief to remedy ongoing violations of Mr. Pape’s rights or a threat of a

violation of his rights in the future, a declaration that the Defendants violated his First, Eighth

and Fourteenth Amendment rights in the past is barred by the Eleventh Amendment. See P.R.

Aqueduct and Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993) (The Eleventh

Amendment “does not permit judgments against state officers declaring that they violated federal

law in the past.”); Green v. Mansour, 474 U.S. 64, 68 (1985) (“We have refused to extend the

reasoning of Young . . . to claims for retrospective relief” (citations omitted)). To the extent that

the requests for declaratory and injunctive relief are asserted against the defendants in their

official capacities for violations of the Connecticut Constitution, those requests are also barred

by the Eleventh Amendment. See Vega v. Semple, 963 F.3d 259, 283-84 (2d Cir. 2020) (holding

plaintiff’s claims for “prospective relief against Defendants in their official capacity for

violations of the Connecticut Constitution and state law . . . are indeed barred by the Eleventh

Amendment under the Pennhurst doctrine.” (internal quotation marks omitted)).


                                                  9
         Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 10 of 31




       The second request for injunctive relief pertaining to Mr. Pape’s designation as an SRG

member is not related to the allegations that Mr. Pape was confined in a quarantine cell at

Corrigan-Radgowski for two weeks in March and April 2020. The Court concludes that it would

not be appropriate to grant Mr. Pape relief that is unrelated to the allegations in the complaint.

See, e.g., De Beers Consol. Mines Ltd. v. United States, 325 U.S. 212, 220 (1945) (a preliminary

injunction is appropriate to grant intermediate relief of “the same character as that which may be

granted finally,” but inappropriate where the injunction “deals with a matter lying wholly outside

of the issues in the suit”); Stewart v. INS, 762 F.2d 193, 198 (2d Cir. 1985) (holding district court

lacked jurisdiction over motion for injunctive relief relating to conduct not alleged in plaintiff's

complaint); Torres v. UConn Health, No. 3:17-cv-00325 (SRU), 2017 WL 3713521, at *2 (D.

Conn. Aug. 29, 2017) (preliminary injunctive relief not warranted because claim asserted in

motion was unrelated to underlying claims in complaint); Lebron v. Armstrong, 289 F. Supp. 2d

56, 61 (D. Conn. 2003) (denying inmate's request for injunctive relief because, inter alia, it was

based on allegations that were different and unrelated to the facts pled in the underlying

complaint).

       Accordingly, the requests for declaratory and injunctive relief asserted against

Defendants in their official capacities for violations of the United States Constitution and the

Connecticut Constitution are dismissed. See 28 U.S.C. § 1915A(b)(1).

               4.      First Amendment

       Mr. Pape asserts claims that during his fifteen-day confinement in a cell on quarantine

status, Warden Robert Martin, Lieutenant O’Casio, and Medical Supervisor Shea deprived him

of all contact with the outside world in violation of his First Amendment rights to association and


                                                 10
          Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 11 of 31




free speech. Compl. ¶¶ 29-31. The Supreme Court has acknowledged that a prisoner “retains

those First Amendment rights that are not inconsistent with his status as a prisoner or with the

legitimate penological objectives of the corrective system.” Pell v. Procunier, 417 U.S. 817, 822

(1974).

                       a.      Visitation – Family Members

       “[F]reedom of association is among the rights least compatible with incarceration.”

Overton v. Bazzetta, 539 U.S. 126, 131 (2003); see also Malave v. Weir, 750 F. App'x 65, 67 (2d

Cir. 2019) (summary order) (noting that “Overton did not consider whether there is

a First Amendment right to visitation in prison . . . ,” and that “[c]ases in this circuit also have

not clearly established a right to spousal visitation in prison.”). Moreover,

a prisoner's constitutional right is not violated by limitations on visitation if the procedure

“bear[s] a rational relation to legitimate penological interests.” Miller v. Annucci, No. 17-CV-

4698 (KMK), 2019 WL 4688539, at *13 (S.D.N.Y. Sept. 26, 2019) (quoting Overton, 539 U.S.

at 132); see also Patterson v. City of New York, No. 11-CV-7976, 2012 WL 3264354, at *7

(S.D.N.Y. Aug. 9, 2012) (“[L]imitations on visits that are reasonably related to a legitimate

penological interest do not violate a prisoner's constitutional right.”). A court “must accord

substantial deference to the professional judgment of prison administrators, who bear a

significant responsibility for defining the legitimate goals of a corrections system and for

determining the most appropriate means to accomplish them.” Overton, 539 U.S. at 132.

       Mr. Pape alleges having been confined with his cellmate who had exhibited symptoms of

COVID-19 in a cell for fifteen days and that during that time, he was unable to visit with his

family in violation of his First Amendment right to association. Compl. ¶ 22. Due to the highly


                                                  11
            Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 12 of 31




contagious and potentially deadly nature of COVID-19, Mr. Pape has not alleged sufficient facts

to raise an inference that the visitation restrictions imposed by Warden Robert Martin, Lieutenant

O’Casio, and Medical Supervisor Shea during his confinement in the quarantine cell were

unreasonably related to a legitimate goal of protecting the safety and health of visiting family

members, staff and inmates, including him. See, e.g., Eze v. Higgins, No. 95-CV-6S, 1996 WL

861935, at *3–4 (W.D.N.Y. Mar. 20, 1996) (dismissing right to association claim asserted by

inmate who was placed in quarantine due to an outbreak of a contagious disease because inmate

“ha[d] no clearly established right to unfettered free association” and quarantine was a

reasonable response toward the legitimate penological goal of protecting prisoner health and

safety”).

       Accordingly, this First Amendment association claim is dismissed. See 28 U.S.C. §

1915A(b)(1).

                       b.     Telephone Calls to Family

       As a preliminary matter, research has revealed no Supreme Court or Second Circuit cases

holding that the First Amendment guarantees a prisoner the right to telephone use. See Baxter v.

Wagner, 802 F. App'x 32, 33 n.1 (2d Cir. 2020) (“This Court has not addressed whether a

prisoner has a First Amendment right to make phone calls, but at least one Circuit has held they

do in at least some circumstances.”); McMillian v. Cty. of Onondaga, 710 F. App'x 458, 460 (2d

Cir. 2017) (“Assuming, without deciding, that a prisoner has a limited right to use a telephone to

communicate with his attorney and perhaps others. . . .”). Indeed, courts considering

prison telephone restrictions have agreed that “[p]risoners have no constitutional right to

unlimited telephone use.” Altayeb v. Chapdelaine, 3:16-CV-00067 (CSH), 2016 WL 7331551, at


                                                12
         Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 13 of 31




*6 (D. Conn. Dec. 16, 2016) (citing See Pitsley v. Ricks, No. 96-0372, 2000 WL 362023, at *4

(N.D.N.Y. March 31, 2000); see also Bellamy v. McMickens, 692 F. Supp. 205, 214 (S.D.N.Y.

1988) (explaining that “states have no obligation to provide the best manner of access to

counsel” and “restrictions on inmates’ access to counsel via the telephone may be permitted as

long as prisoners have some manner of access to counsel”).

       District Courts within the Second Circuit have held that restrictions on telephone usage

do not infringe on inmates’ First Amendment rights if alternate means of communicating with

others outside of prison are available. See Riddick v. Arnone, No. 3:11cv631(SRU), 2012 WL

2716355, at *3, 6 (D. Conn. July, 2012) (dismissing claim that prison officials denied Plaintiff

access to telephone on ground that inmates do not have a “constitutional right to unrestricted

telephone use” and Plaintiff did not allege that he was barred from communicating through mail

during period when he could not use telephone); Martinez v. Healey, No. 14-CV-302 NSR, 2014

WL 5090056, at *3–4 (S.D.N.Y. Oct. 10, 2014) (“Because there is no right to unlimited

telephone calls, and because there is no allegation that Plaintiff was deprived of all alternate

methods of communication, that aspect of the complaint fails to state a plausible claim for relief

as against any defendant.”); Ahlers v. Townsend, No. 9:12-CV-0575 DNH/TWD, 2014 WL

4365277, at *5 (N.D.N.Y. Aug. 28, 2014) (“While a prisoner has a constitutional right to

communicate with the outside world, this right does not include a guarantee of a specific means

of communication. Thus, for example, there is no constitutionally guaranteed right of a prisoner

to unrestricted use of a telephone.”).

       Mr. Pape alleges that from October 30, 2020 to April 13, 2020, officers would not permit

him to use the telephone to make social calls to family members or to make legal calls. Compl. ¶


                                                 13
         Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 14 of 31




23. Mr. Pape contends that these restrictions on telephone use violated his First Amendment right

to free speech. Id. ¶ 30.

       Mr. Pape has alleged that he attempted to communicate with his family by mail, but

prison officials did not come to his cell to pick up the letters to be mailed. Id. ¶ 23. Thus, he

argues that he had no alternative means of communication with his family. Id.

       In the absence of clear legal guidance on the scope of this claim, the Court will permit

this First Amendment claim to proceed for further development of the record, before addressing

it more definitively.

                        c.     Legal Telephone Calls

       The alleged restriction on access to legal telephone calls may be construed as a claim of

denial of access to courts. It is well settled that inmates have a First Amendment “right of access

to the courts.” Bounds v. Smith, 430 U.S. 817, 828 (1977), modified on other grounds, Lewis v.

Casey, 518 U.S. 343, 350 (1996). The “right of access to the courts,” requires states “to give

prisoners a reasonably adequate opportunity to present claimed violations of fundamental

constitutional rights to the courts.” Bounds, 430 U.S. at 825. Thus, prison officials must “assist

inmates in the preparation and filing of meaningful legal papers by providing prisoners with

adequate law libraries or adequate assistance from persons trained in the law.” Id. at 828.

       To state a claim for denial of access to the courts, an inmate is required to demonstrate

that he suffered an actual injury as a result of the conduct of the defendants. Lewis, 518 U.S. at

351-53. To establish an actual injury, an inmate must allege facts showing that the defendant

took or was responsible for actions that hindered his efforts to pursue a “nonfrivolous” legal

claim. Christopher v. Harbury, 536 U.S. 403, 414-15 (2002) (“Whether an access claim turns on


                                                 14
         Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 15 of 31




a litigating opportunity yet to be gained or an opportunity already lost . . . plaintiff must identify

a ‘nonfrivolous,’ ‘arguable’ underlying claim” that he sought to pursue or seeks to pursue in

court (quoting Lewis, 518 U.S. at 353 & n.3)).

       Mr. Pape does not identify whether the individual that he sought to reach by telephone

during the fifteen-day period involved a legal matter. Nor does Mr. Pape allege that his lack of

access to the telephone deprived him of the opportunity to raise a non-frivolous claim or

otherwise prejudiced a civil or criminal matter. Thus, Mr. Pape has not met the injury

requirement in Lewis.

       Accordingly, Mr. Pape’s First Amendment claim regarding the restriction of his use of

the telephone to make legal calls from March 30, 2020 to April 13, 2020 is dismissed. See 28

U.S.C. § 1915A(b)(1).

                               d.      Outgoing Mail

       The Second Circuit has recognized that a prisoner's right to the “ʻfree flow of incoming

and outgoing mail’” is guaranteed by the First Amendment. Johnson v. Goord, 445 F.3d 532,

534 (2d Cir. 2006) (quoting Davis v. Goord, 320 F.3d 346, 351 (2d Cir. 2003)). But an inmate's

incoming mail may be regulated if the regulation is “reasonably related to legitimate penological

interests.” Thornburgh v. Abbott, 490 U.S. 401, 404 (1989); see also Turner v. Safley, 482 U.S.

78, 89 (1987) (restrictive prison regulations, including restrictions on First Amendment rights,

are valid if reasonably related to legitimate penological interests and are not “an exaggerated

response to prison concerns.”). An inmate's outgoing mail is afforded greater First Amendment

protection than incoming mail. Restrictions on outgoing mail are justified only if they further

“one or more of the substantial governmental interests of security, order, and rehabilitation . . .


                                                 15
           Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 16 of 31




[and] must be no greater than is necessary or essential to the protection of the particular

governmental interest involved.” Thornburgh, 490 U.S. at 408.

          However,

                 as few as two incidents of mail tampering could constitute an
                 actionable violation (1) if the incidents suggested an ongoing
                 practice of censorship unjustified by a substantial government
                 interest, or (2) if the tampering unjustifiably chilled the prisoner's
                 right of access to the courts or impaired the legal representation
                 received.

Davis, 320 F.3d at 351 (citing Washington v. James, 782 F.2d 1134, 1139 (2d Cir. 1986)).

Generally, a plaintiff must allege “specific allegations of invidious intent or of actual harm where

the incidents of mail tampering are few and thus the implication of an actionable violation is not

obvious on its face.” Id.; see also Riley v. Semple, No. 3:17-CV-45 (VAB), 2017 WL 507214, at

*3 (D. Conn. Feb. 7, 2017).

          Mr. Pape alleges that during the two-week period that he was quarantined in a cell, no

one came to pick up letters that he had written to his family. Compl. ¶ 23. But, Mr. Pape does

not indicate how many letters he attempted to mail or whether he attempted mail letters on more

than one day during the two-week period that he was confined in the quarantine cell. Thus, the

Court cannot discern whether there was an ongoing practice of unjustifiable interference with his

attempts to send outgoing social mail.

          Nevertheless, at this early stage of the case, the Court will permit this First Amendment

free speech claim involving outgoing mail claim to proceed for further development of the

record.




                                                  16
         Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 17 of 31




               5.      The Eighth Amendment Deliberate Indifference Claim

       Mr. Pape contends that the actions of Warden Robert Martin, Lieutenant O’Casio, and

Medical Supervisor Shea in quarantining him in a cell with an inmate who had exhibited signs of

having contracted COVID-19 for fifteen days, despite the fact that he had exhibited no COVID-

19 symptoms, and depriving him of showers, clean laundry, the removal of trash from his cell,

and all contact with the outside world caused him emotional distress and constituted deliberate

indifference to his health or safety in violation of the Eighth Amendment. Compl. ¶ 29.

       In the context of a prisoner’s conditions of confinement, those conditions that are

“restrictive or even harsh” do not violate the Eighth Amendment because “they are part of the

penalty that criminal offenders pay for their offenses against society.” Rhodes v. Chapman, 452

U.S. 337, 347 (1981). Although the Constitution does not require “comfortable” prison

conditions, it does not permit prison officials to maintain conditions which inflict “unnecessary

and wanton pain” or which result in the “serious deprivation of basic human needs . . . [or] the

minimal civilized measure of life’s necessities.” Id.

       To state a claim of deliberate indifference to health or safety due to unconstitutional

conditions of confinement, an inmate must demonstrate both an objective and a subjective

element. To meet the objective element, the inmate must allege that he was incarcerated under a

condition or a combination of conditions that resulted in a “sufficiently serious” deprivation of a

life necessity or a “human need[]” or posed “a substantial risk of serious harm” to his health or

safety. Farmer v. Brennan, 511 U.S. 825, 834 (1994); Rhodes, 452 U.S. at 347. The Supreme

Court has identified the following basic human needs or life necessities of an inmate: food,

clothing, shelter, medical care, warmth, safety, sanitary living conditions, and exercise. See


                                                17
         Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 18 of 31




Wilson v. Seiter, 501 U.S. 294, 304 (1991); DeShaney v. Winnebago Cty. Dep't of Soc. Servs.,

489 U.S. 189, 200 (1989); Rhodes, 452 U.S. at 348.

       To meet the subjective element, an inmate must allege that the prison officials possessed

culpable intent; that is, they knew that he faced a substantial risk to his health or safety and

disregarded that risk by failing to take corrective action. See Farmer, 511 U.S. at 834, 837. Thus,

an allegation of “mere negligen[t]” conduct is insufficient. Id. at 835. Rather, the subjective

element requires that the inmate allege that the defendants acted with “a mental state equivalent

to subjective recklessness, as the term is used in criminal law.” Salahuddin v. Goord, 467 F.3d

263, 280 (2d Cir. 2006).

                       a.      Showers

       Mr. Pape alleges that Warden Robert Martin and Lieutenant O’Casio denied him a

shower for fourteen days during his confinement in the quarantine cell. Compl. ¶ 22. In response

to his requests to be permitted to shower during this period, prison officials provided Mr, Pape

with a small bucket to use to wash himself in his cell. Id.

       Inmates have a right to sanitary living conditions and the necessary materials to maintain

adequate personal hygiene. See Walker v. Schult, 717 F.3d 119, 127 (2d Cir. 2013) (citing cases

for the proposition that “the failure to provide prisoners with toiletries and other hygienic

materials may rise to the level of a constitutional violation”). Courts in the Second Circuit have

held that temporary denials of access to a shower for up to two weeks typically do not constitute

a serious deprivation of a basic human need. See, e.g., Rogers v. Faucher, No. 3:18-cv-01809

(JCH), 2019 WL 1083690, at *5 (D. Conn. Mar. 7, 2019) (six-day deprivation of shower use did

not constitute sufficiently serious deprivation of a human need); George v. McGinnis, No. 05-


                                                 18
         Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 19 of 31




CV-84 (Sr), 2008 WL 4412109, at *4–5 (W.D.N.Y. Sept. 23, 2008) (deprivation of showers for

thirteen days does not satisfy the objective element of an Eighth Amendment claim); McCoy v.

Goord, 255 F. Supp. 2d 233, 260 (S.D.N.Y. 2003) (dismissing Eighth Amendment claims as

insufficient under the objective test because “a two-week suspension of shower privileges does

not suffice as a denial of ‘basic hygienic needs’” (quoting Cruz v. Jackson, No. 94 Civ. 2600

(RWS), 1997 WL 45348, at *7 (S.D.N.Y. Feb. 5, 1997) (holding denial of showers for two

weeks, after which inmate plaintiff was permitted only cold showers, does not state Eighth

Amendment claim based on conditions of confinement))); Waring v. Meachum, 175 F. Supp. 2d

230, 241-42 (D. Conn. 2001) (“[T]he prohibition of showers and failure to provide a change of

clothing during the seven day lockdown period does not demonstrate that plaintiffs were

deprived of a minimum civilized level of life's necessities.”).

       Mr. Pape alleges an inability to shower for fourteen days, although he could clean himself

using a bucket provided by officers. Compl. ¶ 22. The Court concludes that the temporary denial

of access to a shower did not rise to the level of a substantial deprivation of a basic human need.

Thus, Mr. Pape has not asserted facts to meet the objective element of the Eighth Amendment

standard.

       Accordingly, this Eighth Amendment claim will be dismissed. See 28 U.S.C. §

1915A(b)(1).

                       b.     Laundry

       Mr. Pape alleges that Warden Robert Martin and Lieutenant O’Casio failed to make

arrangements for him “to get [his] laundry done” for fifteen days. Compl. ¶ 24. Mr. Pape does

not allege that he was without clothing or that wearing clothes that became dirty during his two-


                                                19
         Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 20 of 31




week confinement in the quarantine cell impacted his health. Nor does he allege that he could not

wash what items of clothing he might have needed in the sink in his cell. Thus, Mr. Pape has

asserted no facts to state a claim that the alleged failure of Warden Robert Martin and Lieutenant

O’Casio to arrange for a prison employee to wash his clothes during his confinement in the

quarantine cell deprived him of a basic human need.

       Accordingly, this Eighth Amendment claim will be dismissed. See 28 U.S.C. §

1915A(b)(1).

                       c.     Trash

       Mr. Pape alleges that he could not put his trash outside his cell to be picked up the trash

from his cell. He claims that the used food trays gave off a “nasty odor.” Compl. ¶ 22. He

contends that he should not have been “forced” to eat his meals and sleep while smelling the

odor emanating from the food trays that had not been collected by prison officers or officials. Id.

Mr. Pape alleges that the smell impacted his appetite and caused him to experience sleep

deprivation. Id. The Court concludes that the facts as alleged state a plausible claim that Mr.

Pape suffered a serious deprivation of a human need, due to the “nasty odor” emanating from the

used food trays in his cell that were not picked up for two weeks.

       Accordingly, this Eighth Amendment claim to proceed against Warden Robert Martin

and Lieutenant O’Casio will be permitted to proceed for further development of the record.

                       d.     Recreation

       The Supreme Court considers exercise to be a basic human need protected by the Eighth

Amendment. See Wilson v. Seiter, 501 U.S. 294, 304-05 (1991). The Second Circuit has

recognized that the Constitution requires “that prison inmates be allowed some out-of-cell


                                                20
         Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 21 of 31




exercise.” Williams v. Greifinger, 97 F.3d 699, 704 n.5 (2d Cir. 1996). Prison officials may limit

the right to out-of-cell exercise, however, where there is a valid “safety exception” or certain

“unusual circumstances.” Id. at 704 (holding that segregated confinement for long periods does

not violate Eighth Amendment if inmate is provided opportunity for exercise).

       Mr. Pape alleges that during the fourteen-day period that he was quarantined, Warden

Martin and Lieutenant O’Casio refused to permit him to leave his cell to participate in recreation.

Compl. ¶ 14. But, given the existence of the restriction on out of cell exercise during Mr. Pape’s

period of confinement because of his exposure to his cellmate, who had exhibited symptoms of

having contracted COVID-19, Mr. Pape has not plausibly alleged a constitutional violation. See

Iqbal, 556 U.S. at 679 (“[O]nly a complaint that states a plausible claim for relief survives a

motion to dismiss.”).

       Accordingly, this Eighth Amendment claim, that Mr. Pape could not participate in out-of-

cell recreation for fourteen days, will be dismissed. See 28 U.S.C. § 1915A(b)(1).

                        d.    COVID-19 Protocols

       Mr. Pape claims that Warden Martin. Lieutenant O’Casio and Medical Supervisor Shea

neglected to provide them with any personal protective equipment at the time that he and his

cellmate moved their property to the quarantine cell or during confinement in quarantine cell

with his cellmate. Compl. ¶ 19. He further claims that the Defendants subjected him to a risk of

harm by continuing to confine him in a cell with his cellmate who had exhibited signs of

COVID-19 when he had exhibited no signs of COVID-19. Id. ¶ 20.

       It is undisputed that “COVID-19 is a highly dangerous disease that poses a significant

risk of severe illness and death[.]” Martinez-Brooks v. Easter, No. 3:20-cv-00569 (MPS), 2020


                                                21
         Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 22 of 31




WL 2405350, at *21 (D. Conn. May 12, 2020). The Court concludes that Mr. Pape has plausibly

alleged that upon learning that his cellmate had exhibited symptoms of COVID-19, Defendants

were deliberately indifferent to a serious risk of harm to his health by failing to provide him with

a mask and isolating him in a cell apart from his cellmate.

       Accordingly, the Court will permit this Eighth Amendment claim to proceed against

Warden Robert Martin, Lieutenant O’Casio and Medical Supervisor Shea for further

development of the record.

               6.      Fourteenth Amendment – Due Process

       The Fourteenth Amendment to the United States Constitution provides that a State shall

not “deprive any person of life, liberty, or property, without due process of law.” U.S. Const.

amend. XIV, § 1. This Clause protects procedural and substantive rights. See Cnty. of

Sacramento v. Lewis, 523 U.S. 833, 840 (1998) (The Fourteenth Amendment guarantees “more

than fair process”; it “cover[s] a substantive sphere as well, barring certain government actions

regardless of the fairness of the procedures used to implement them.” (internal quotation marks

and citations omitted)).

       Mr. Pape alleges that before March 30, 2020, Warden Martin, Lieutenant O’Casio and

Commissioner Cook neglected to post notices describing changes to housing unit rules and

policies regarding the quarantining of inmates who were suspected of having contracted COVID-

19, any policies regarding limitations on showers, telephone use, and recreation, or CDC

guidelines regarding COVID-19. Compl. ¶ 27. He contends that the failure to post notices and

guidelines constituted a violation of due process under the Fourteenth Amendment.

                       a.     Substantive Due Process


                                                22
         Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 23 of 31




       To state a claim that an official’s conduct violated substantive due process under the

Fourteenth Amendment, a plaintiff must allege that a government official deprived him or her of

a fundamental right and that the conduct of the official in doing so “was so egregious, so

outrageous, that it may fairly be said to shock the contemporary conscience.” Hurd v.

Fredenburgh, 984 F.3d 1075, 1087 (2d Cir. 2021) (internal quotation marks and citation

omitted). Conduct that is merely “incorrect or ill-advised” does not constitute conduct that may

form the basis of a substantive due process claim. Lowrance v. Achtyl, 20 F.3d 529, 537 (2d Cir.

1994) (internal quotation marks and citations omitted).

       The alleged failure of Commissioner Cook, Warden Robert Martin and Lieutenant

O’Casio to post signs regarding COVID-19 restrictions on conditions of confinement and the

quarantining of inmates who may contracted COVID-19 or who may have been exposed to

someone who contracted the virus does not meet the conscience-shocking conduct necessary to

state a substantive due process claim. See Sandin v. Connor, 515 U.S. 472, 479 n.4 (1995)

(identifying only two examples of conditions that would be shocking enough to violate a

prisoner's right to substantive due process: a prison official’s inv oluntary transfer of an inmate to

a mental health hospital and a prison doctor’s involuntary administration of psychotropic drugs

to an inmate); Lombardi v. Whitman, 485 F.3d 73, 81 (2d Cir. 2007) (“In order to shock the

conscience and trigger a violation of substantive due process, official conduct must be

outrageous and egregious under the circumstances; it must be truly brutal and offensive to human

dignity.” (internal quotation marks and alteration omitted)). Rather, the conduct, at most, may

have been “incorrect or ill-advised.” Lowrance, 20 F.3d at 537.

       Furthermore, “[w]here a particular Amendment provides an explicit textual source of


                                                 23
         Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 24 of 31




constitutional protection against a particular sort of government behavior, that Amendment, not

the more generalized notion of substantive due process, must be the guide for analyzing these

claims.” Albright v. Oliver, 510 U.S. 266, 272-73 (1994) (internal quotation marks omitted).

Here, the Eighth Amendment addresses restrictive or harsh conditions of confinement to which

Mr. Pape was subjected during his two-week confinement in a quarantine cell. See, e.g., Marreon

McGlory et al. v. Mich. Dep’t of Corrections et al., No. 2:20-CV-81, 2020 WL 4362307, at *3–4

(W.D. Mich. July 30, 2020) (“In this case, there is a specific constitutional amendment that

applies to Plaintiffs’ claims. As discussed below, the Eighth Amendment provides an explicit

source of constitutional protection to Plaintiffs concerning their claim regarding conditions in

the quarantine cell. . . . Consequently, Plaintiffs’ substantive due process claim will be

dismissed.” (citation omitted)).

       Accordingly, the Fourteenth Amendment substantive due process claim asserted against

Warden Robert Martin, Lieutenant O’Casio and Commissioner Cook will be dismissed. See 28

U.S.C. § 1915A(b)(1).

                       b.      Procedural Due Process Claim

       Procedural due process requires that government action “be implemented in a fair

manner.” United States v. Salerno, 481 U.S. 739, 746 (1987). “[D]ue process is flexible and calls

for such procedural protections as the particular situation demands.” Morrissey v. Brewer, 408

U.S. 471, 481 (1972). The standard analysis for a claim of a violation of procedural due process

“proceeds in two steps: We first ask whether there exists a liberty or property interest of which a

person has been deprived, and if so we ask whether the procedures followed by the State were

constitutionally sufficient.” Swarthout v. Cooke, 562 U.S. 216, 219 (2011) (per curiam). For a


                                                 24
         Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 25 of 31




prisoner, such a deprivation occurs when the prison “imposes atypical and significant hardship

on the inmate in relation to the ordinary incidents of prison life.” Sandin, 515 U.S. at 472 (1995).

       Mr. Pape has alleged no facts to suggest that he had a liberty interest in the posting of

signs or policies regarding the handling of the COVID-19 pandemic by prison officials at

Corrigan-Radgowski. Furthermore, to the extent that Mr. Pape is attempting to assert a claim that

Warden Robert Martin and Lieutenant O’Casio denied him procedural due process by subjecting

him to restrictive conditions in the quarantine cell without providing him with a hearing, he has

not alleged that the conditions implicated a liberty interest. In Sandin, the Supreme Court

concluded that punitive segregation for 30 days did not impose an atypical and significant

hardship. Id.

       Here, Mr. Pape was confined in the quarantine cell for at most fifteen days. The

allegations regarding the conditions to which he was exposed during this temporary period of

confinement do not constitute an atypical or significant hardship that would warrant due process

protection prior to his placement in the quarantine cell.

       Accordingly, the Fourteenth Amendment procedural due process claim will be dismissed.

See 28 U.S.C. § 1915A(b)(1).

                7.     Fourteenth Amendment – Equal Protection

       The Equal Protection Clause of the Fourteenth Amendment provides that no State shall

“deny to any person within its jurisdiction the equal protection of the laws.” U.S. Const. amend.

XIV. It does not mandate identical treatment for each individual or grou p of individuals. Instead,

it requires that similarly situated persons be treated the same. See City of Cleburne v. Cleburne

Living Ctr., 473 U.S. 432, 439-40 (1985).


                                                25
         Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 26 of 31




       To state a plausible equal protection claim, a plaintiff must allege facts showing that: (1)

he was treated differently from similarly situated individuals and (2) that the difference in or

discriminatory treatment was based on “‘impermissible considerations such as race, religion,

intent to inhibit or punish the exercise of constitutional rights, or malicious or bad faith intent to

injure a person.’” Diesel v. Town of Lewisboro, 232 F.3d 92, 103 (2d Cir. 2000) (quoting LeClair

v. Saunders, 627 F.2d 606, 609-10 (2d Cir. 1980)). Mr. Pape has not alleged that the defendants

treated him differently or discriminated against him because of his membership in a protected

class or based on some suspect classification.

       Absent allegations to support “class-based” discrimination, an individual may state

an equal protection claim by alleging that he or she has been intentionally and “irrationally

singled out as a . . . class of one.” Engquist v. Or. Dep't of Agric., 553 U.S. 591, 601 (2008). In

the Second Circuit, a plausible class of one claim requires a class-of-one plaintiff to “show an

extremely high degree of similarity between themselves and the persons to whom they compare

themselves.” Clubside v. Valentin, 468 F.3d 144, 159 (2d Cir. 2006) (citation omitted). Thus, Mr.

Pape must assert facts regarding the existence of a person who is “prima facie identical” to him

or her and who was treated differently. Hu v. City of New York, 927 F.3d 81, 92 (2d Cir. 2019).

       Mr. Pape fails to offer any facts about another inmate comparator who was plausibly so

similarly situated to him as to raise an inference that no rational basis exists for the differential

treatment.

       Accordingly, because Mr. Pape does not allege that he was treated differently than any

other similarly-situated person on the basis of a suspect classification or that he was singled out

for arbitrarily discriminatory treatment, his conclusory allegation that Defendants violated his


                                                  26
         Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 27 of 31




rights under the Equal Protection Clause of the Fourteenth Amendment will be dismissed. See 28

U.S.C. § 1915A(b)(1).

II.    Motion for Appointment of Counsel [ECF No. 6]

       Mr. Pape seeks the appointment of pro bono counsel. Mot. for Appointment of Couns.,

ECF No. 6 (Oct. 19, 2020) (“Mot.”). Civil litigants do not have a constitutional right to the

appointment of counsel. See Leftridge v. Conn. State Trooper Officer No. 1283, 640 F.3d 62, 68-

69 (2d Cir. 2011) (“A party has no constitutionally guaranteed right to the assistance of counsel

in a civil case.”). Thus, the decision to appoint pro bono counsel in a civil case is discretionary.

See Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986) (noting district judges are afforded

“broad discretion” in determining whether to appoint pro bono counsel for an indigent litigant in

a civil case); 28 U.S.C. § 1915(e)(1) (“The court may request an attorney to represent any person

unable to afford counsel.” (emphasis added)).

       In considering whether to appoint pro bono counsel for an indigent litigant, a district

court must “first determine whether the indigent’s position seems likely to be of substance.”

See Hodge, 802 F.2d at 61. “Even where the claim is not frivolous, counsel is often unwarranted

where the indigent[] [litigant’s] chances of success are extremely slim.” Cooper v. A. Sargenti

Co., 877 F.2d 170, 171 (2d Cir. 1989) (per curiam); see also Carmona v. United States Bureau

of Prisons, 243 F.3d 629, 632 (2d Cir. 2001) (denying counsel on appeal where petitioner’s

appeal was not frivolous but nevertheless appeared to have little merit). Although the Court has

determined that two of the First Amendment claims and two of the Eighth Amendment claims

are plausible, the Court cannot conclude at this time that Mr. Pape is likely to succeed on the

merits of those claims.


                                                 27
         Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 28 of 31




       Additionally, an indigent litigant must show that he or she attempted to secure legal

representation or assistance independently before a district court will consider the appointment of

pro bono counsel. See Hodge, 802 F.2d at 62. Mr. Pape made three unsuccessful attempts to

secure legal representation in 2020. Mot. at 4-5. He concedes that he has not contacted the

Inmates’ Legal Aid Program (“ILAP”). Id. at 5. Although the attorneys at ILAP are precluded by

their contract with the Department of Correction from representing inmates, the attorneys may be

available to answer questions or provide instruction on how to conduct discovery and to draft

motions or memoranda in response to motions.

       Because Mr. Pape has not demonstrated that legal assistance or representation is

unavailable or that his claims are likely to succeed on the merits, the motion for appointment of

counsel is denied without prejudice. He may file a new motion at a later stage of the litigation of

the case after he has attempted to secure legal assistance and representation on his own.

                                             ORDERS

       The Court enters the following orders:

       (1)     The requests seeking injunctive and declaratory relief for violations of Mr. Pape’s

federal constitutional right and rights under state law, all federal constitutional claims asserted

against Commissioner of Correction Rollin Cook in his individual capacity, the First

Amendment association and access to courts claims, the Eighth Amendment conditions of

confinement claims related to restrictions on showering, laundry, and recreation and the

Fourteenth Amendment due process and equal protection claims are DISMISSED under 28

U.S.C. § 1915A(b)(1). The requests for monetary damages for violations of Mr. Pape’s First,

Eighth and Fourteenth Amendment rights and for violations of Mr. Pape’s rights under state law


                                                 28
         Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 29 of 31




by the Defendants in their official capacities are DISMISSED under to 28 U.S.C. § 1915A(b)(2).

       The Court will permit the First Amendment freedom of speech claim related to denial of

telephone calls and the First Amendment freedom of speech claim involving the denial of

outgoing mail to proceed against Warden Martin and Lieutenant O’Casio in their individual

capacities, the Eighth Amendment claims related to Mr. Pape’s confinement in the quarantine

cell for two weeks with his cellmate who had exhibited signs of COVID-19 without personal

protective equipment to proceed against Warden Martin. Lieutenant O’Casio and Medical

Supervisor Shea in their individual capacities, the Eighth Amendment claim related to Mr.

Pape’s confinement in the quarantine cell for two weeks with no opportunity to dispose of his

trash to proceed against Warden Martin and Lieutenant O’Casio in their individual capacities and

the state law claims to proceed against all Defendants in their individual capacities.

       The Motion for Appointment of Counsel, [ECF No. 6], is DENIED. Mr. Pape may file a

new motion at a later stage of the litigation of the case after he has attempted to secure legal

assistance and representation on his own.

       (2)     The Clerk of Court shall verify the current work addresses of Commissioner

Rollin Cook, Warden Robert Martin, Lieutenant O’Casio and Medical Supervisor Shea with the

Department of Correction Legal Affairs Unit. The Clerk of Court shall mail a copy of the

complaint, this order, and a waiver of service of process request packet to each defendant in his

or her individual capacity at his or her confirmed address. On the thirty-fifth (35th) day after

mailing, but no later than July 9, 2021, the Clerk of Court shall report to the Court on the status

of the requests. If any defendant fails to return the waiver request, the Clerk of Court shall

arrange for in-person service by the U.S. Marshals Service and that defendant shall be required


                                                 29
         Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 30 of 31




to pay the costs of such service in accordance with Federal Rule of Civil Procedure 4(d).

       (3)       Defendants Cook, Martin, O’Casio and Shea shall file their response to the

Complaint, either an Answer or motion to dismiss, by September 10, 2021. If the Defendants

choose to file an Answer, they shall admit or deny the allegations and respond to the cognizable

claims recited above. They may also include any and all additional defenses permitted by the

Federal Rules.

       (4)       Discovery, under Federal Rules of Civil Procedure 26 through 37, shall be

completed by January 14, 2022. Discovery requests need not be filed with the Court.

       (5)       All motions for summary judgment shall be filed by February 18, 2022 within

seven months (210 days) from the date of this order.

       (6)       If Mr. Pape changes his address at any time during the litigation of this case,

Local Court Rule 83.1(c)2 provides that he MUST notify the Court. Failure to do so can result in

the dismissal of the case. Mr. Pape should write PLEASE NOTE MY NEW ADDRESS on the

notice. Putting a new address on a letter without indicating that it is a new address is insufficient.

If Mr. Pape has more than one pending case, he should indicate all case numbers in the

notification of change of address. Mr. Pape should also notify the attorney for the defendants of

his new address.

       (7)       Mr. Pape shall utilize the Prisoner E-filing Program when filing documents with

the Court. Mr. Pape is advised that the Program may be used only to file documents with the

Court. Local Court Rule 5(f) provides that discovery requests are not to be filed with the Court.

Therefore, discovery requests must be served on defendants’ counsel by regular mail.

       (8)       The Clerk shall immediately enter the District of Connecticut Standing Order Re:


                                                  30
         Case 3:20-cv-01324-VAB Document 8 Filed 05/28/21 Page 31 of 31




Initial Discovery Disclosures concerning cases initiated by self-represented inmates and shall

send a copy of the Standing Order to the parties. The order also can be found at

http://ctd.uscourts.gov/district-connecticut-public-standing-orders.

       (9)     The Clerk shall send a courtesy copy of the complaint, and this order to the

Connecticut Attorney General and the Department of Correction Legal Affairs Unit.

       SO ORDERED at Bridgeport, Connecticut this 28th day of May, 2021.

                                                     /s/ Victor A. Bolden
                                                     VICTOR A. BOLDEN
                                                     UNITED STATES DISTRICT JUDGE




                                                31
